t c memo united_states tax_court manaharlal c parekh and elizabeth parekh petitioners v commissioner of internal revenue respondent docket no filed date michael d cropper for petitioners michael c prindible for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in petitioners' and federal income taxes in the amounts of dollar_figure and dollar_figure respectively all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioners are entitled to a deduction under sec_162 or under sec_165 e for a dollar_figure payment in connection with a guarantor agreement and whether petitioners may include the dollar_figure payment in computing net operating losses nol's from the bankruptcy_estate of petitioner manaharlal c parekh findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners husband and wife resided in odessa texas at the time they filed the petition in this case petitioners filed joint federal_income_tax returns for the and taxable years manaharlal c parekh petitioner is a thoracic and peripheral vascular surgeon who practices in the midland odessa area of texas at trial petitioners raised for the first time the deductibility of the dollar_figure payment under sec_165 as a theft_loss we will not as a general_rule consider an issue raised for the first time at trial since it has not been properly pleaded see 64_tc_61 when issues not raised by the pleadings are tried by implied consent of the parties however the issues shall be treated as if they had been raised in the pleadings rule b the parties satisfied rule b when they introduced the issue at trial and acquiesced in the introduction of evidence on that issue without objection 103_tc_525 affd 100_f3d_778 10th cir see also 691_f2d_449 10th cir during the years in issue petitioner's close friend ignacio cisneros cisneros was involved in insulation manufacturing in date cisneros introduced petitioner to dwight chester wheeler wheeler cisneros wheeler and petitioner were interested in constructing an insulation manufacturing plant the plant hoping to generate revenue for the construction of the plant petitioner cisneros and wheeler met on several occasions to discuss investment opportunities on date the three formed a partnership called permian energy co the partnership to invest in producing oil_and_gas_properties over a period of several months wheeler showed petitioner various oil well sec_2 the wells which were producing very little oil and encouraged petitioner to put money into the partnership so that the wells could be worked over wheeler advised petitioner that oil_and_gas production would increase if the wells were worked over by perforating different zones in the geological formation in order for the partnership to work over the wells petitioner contributed additional funds to the company the partnership's checks required at least two signatures to draw on its account petitioner cisneros and wheeler had the authority to sign the checks during initial operations of the it is not clear from the record but it appears that wheeler initially owned the oil leases and he contributed them to the partnership partnership wheeler advised petitioner that he needed blank checks drawn on the partnership account to pay for oil field services petitioner allowed wheeler access to the requested checks from april to about date the partnership had spent dollar_figure to dollar_figure in working over four or five oil wells and production had not increased wheeler approached petitioner several times about acquiring a package of leases on good- producing wells from amoco oil co amoco on date the partnership was incorporated and became permian energy co pec petitioner was the sole shareholder of pec the members of pec's board_of directors were petitioners and cisneros on date the board_of directors of pec authorized and directed petitioner and cisneros to borrow up to dollar_figure on behalf of pec for the purpose of purchasing certain oil_and_gas_properties from amoco on date pec borrowed dollar_figure from interfirst bank odessa n a the bank to purchase those oil_and_gas_properties from amoco pec and the bank executed a promissory note the note with an original maturity_date of date petitioner guaranteed the note after several extensions of the maturity interfirst bank odessa n a subsequently became first republic bank odessa n a then became ncnb texas national bank of odessa texas and now is known as nationsbank date the bank and pec agreed to a final maturity_date sometime in from to there was a substantial decrease in oil production from the wells that pec had purchased additionally the posted crude_oil prices dropped from dollar_figure per barrel in date to dollar_figure per barrel in date pec reported gross_sales and net losses for tax purposes as follows year ending gross oil june gas income net_loss dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number theft_loss on date petitioner and cisneros suspected that wheeler had misappropriated about dollar_figure of pec's funds which was supposed to be used to pay a commission in addition petitioner believed that wheeler cashed the blank checks petitioner gave him and he misappropriated these funds for his personal_use consequently on date petitioner changed the locks to pec's office and informed wheeler that he was not to enter the office in date petitioner and cisneros met with representatives from the texas rangers--the law enforcement division for the state of texas petitioner and cisneros informed the texas rangers of their suspicion that wheeler had stolen money from pec by the end of petitioner believed he knew how much wheeler had stolen from either him or pec wheeler died in petitioners did not claim a theft_loss deduction on their or income_tax return on or about date petitioners timely filed an amended tax_return and a claim_for_refund for the taxable_year petitioners based their claim_for_refund upon a theft_loss deduction in the amount of dollar_figure which they allege wheeler stole from petitioner on date the internal_revenue_service denied petitioners' claim_for_refund for the taxable_year default on bank loan by pec in pec was unable to make payments due under the note in date the bank turned to petitioner to perform on his guarantor agreement on date the bank obtained a default judgment against petitioner the default judgment in the amount of dollar_figure with respect to petitioner's guaranty on the note on date the bank obtained from the texas state district_court a temporary restraining order to enjoin petitioner from conveying encumbering or disposing of any of his assets on date petitioner filed for protection under chapter of the bankruptcy code in the u s bankruptcy court for the western district of texas el paso division the bankruptcy court on date the bank filed an original verified complaint and application_for temporary restraining order and preliminary injunction combined with complaint for declaratory_judgment the complaint in petitioner's bankruptcy case the complaint sought to offset a pension fund deposit account and two commercial checking accounts maintained by petitioner at the bank against the amount owed by pec to the bank on or about date the bank filed an amended proof_of_claim in petitioner's bankruptcy case in the amount of dollar_figure in response to the complaint the bankruptcy court entered an order the order in date which permitted the bank to exercise setoff rights on dollar_figure of funds from petitioner's bank accounts and required petitioner to pay approximately dollar_figure to the bank from petitioner's property acquired after filing the bankruptcy petition for a total of dollar_figure on date petitioner and his bankruptcy_estate through bank offsets and direct payments paid a total of dollar_figure to the bank in satisfaction of the bank's amended proof_of_claim on petitioners' joint income_tax return petitioners claimed deductions for nol's from the bankruptcy_estate and for expenses to protect petitioner's business reputation in the amounts of dollar_figure and dollar_figure respectively for the taxable_year petitioners claimed an nol_carryover from in the amount of dollar_figure although petitioners prepared tax returns for the bankruptcy_estate for the and taxable years they were not filed as of the time petitioners filed the petition in this case opinion the first issue is whether petitioner's dollar_figure payment as a guarantor of the note is deductible as an ordinary_loss under sec_162 or under sec_165 petitioner contends that the amount in question is deductible under sec_162 or alternatively under sec_165 petitioner alleges that wheeler stole from pec by misappropriating funds from pec petitioner argues that those losses resulted in pec's inability to make payments due under the note and consequently the bank turned to petitioner to perform on the note petitioner also argues that because pec did not financially exist separately from petitioner he is entitled to a theft_loss deduction under sec_165 of the amount_paid to the bank in alternatively petitioner contends that the payments were made to the bank to protect his business reputation and therefore are deductible under sec_162 respondent contends that the amount_paid on the guaranty is a nonbusiness_bad_debt which is deductible only as a short-term_capital_loss under sec_166 and sec_1_166-9 income_tax regs we agree with respondent guarantor payments sec_166 allows a deduction for the loss sustained on account of a bad_debt a deduction is allowed to the extent that the debt becomes worthless during the year sec_166 sec_1_166-9 income_tax regs applies to a taxpayer who enters into a transaction for profit but not in the course of his trade_or_business to act as a guarantor endorser or indemnitor this section of the regulations provides that a payment of principal or interest made by the taxpayer in discharge of part or all of the taxpayer's obligation as a guarantor endorser or indemnitor is treated as a worthless nonbusiness_debt sec_1_166-9 income_tax regs further provides that neither sec_163 nor sec_165 will apply with respect to such a payment therefore if the payment falls under both sec_165 and sec_166 then it can be deducted only as a bad_debt under sec_166 106_tc_312 affd without published opinion 121_f3d_723 11th cir see 352_us_82 292_us_182 59_tc_319 affd 523_f2d_1363 9th cir petitioner guaranteed the promissory note upon pec's failure to perform on the note petitioner was obligated to make payments to the bank under the guarantor agreement with or without a right of subrogation a guarantor's loss generally will be in the nature of a bad_debt_loss and will fall under sec_166 99_tc_482 affd without published opinion 33_f3d_62 10th cir 52_tc_140 affd per curiam 424_f2d_1368 9th cir therefore we conclude that the payment in the amount of dollar_figure to discharge petitioner's existing obligation under the guarantor agreement is deductible under sec_166 as a nonbusiness_bad_debt because sec_1_166-9 income_tax regs provides that the guarantor payments are a nonbusiness_debt we need not determine whether petitioner sustained a theft_loss thus if the payment is not deductible under another section petitioners may deduct the dollar_figure only to the extent of net capital_gains plus dollar_figure and may carry forward the remaining capital_loss to succeeding taxable years sec_1211 and sec_1212 we note that respondent has allowed a dollar_figure short- term capital_loss deduction for each of the years in issue we also note that petitioner makes no contention that the dollar_figure is deductible as a business_bad_debt we note that if there was a loss as a result of misappropriations by wheeler it occurred before the years at issue under sec_165 a theft_loss is deductible in the taxable_year in which the taxpayer discovers the loss additionally even if there was a loss in the years at issue it was sustained by pec and not by petitioners the record shows continued business reputation petitioner argues that he may deduct the bankruptcy settlement payments under sec_162 as expenses to protect his business reputation petitioner bases the deductibility of the payments upon the adverse business consequences that would have resulted to his medical practice from a failure to pay the default judgment and bankruptcy order generally a taxpayer may deduct ordinary and necessary expenses paid_or_incurred in carrying on his trade_or_business sec_162 we have however concluded that the dollar_figure payment is a nonbusiness_debt if a guarantor's payment is found to give rise to a debt then the guarantor cannot deduct the payment as a business_expense under sec_162 105_tc_126 see horne v commissioner supra pincite in that event the guarantor can deduct the payment only when and in the amount permitted under sec_166 see horne v commissioner supra pincite we have determined that the guarantor payment is a nonbusiness_debt and therefore the payment cannot be deductible under sec_162 nol continued that petitioner maintained pec as an entity distinct from himself where the taxpayer has availed himself of the corporate form this court generally will not disregard the existence of the corporation in order to reduce the taxpayer's tax_liability 51_tc_746 we must next determine whether the dollar_figure payment is included in the nol's available to petitioners from the bankruptcy_estate for the taxable_year sec_172 defines nol as the excess of deductions over the taxpayer's gross_income subject_to modifications of sec_172 in determining whether there is an excess of deductions over gross_income capital losses are allowed only to the extent of capital_gains sec_172 net capital losses are excluded from the nol computation by sec_172 we have concluded that petitioner's dollar_figure payment is deductible only as a nonbusiness_bad_debt under sec_166 a nonbusiness_bad_debt is deductible only as a short-term_capital_loss therefore we hold that petitioners are not entitled to include the payment in computing nol's from petitioner's bankruptcy_estate to reflect the foregoing decision will be entered for respondent
